No. 99-40857
                                  -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-40857
                          Conference Calendar



KENNETH MARSHALL JOHNSON,

                                            Plaintiff-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION;
THOMAS PRASIFKA, Warden; ERNEST GARCIA, Captain,
Correctional Officer III #371072,

                                            Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. V-99-CV-2
                      --------------------
                         April 12, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Kenneth Marshall Johnson, Texas inmate #688601, appeals the

district court’s order denying Johnson’s motion for a restraining

order, which the district court construed as a motion seeking a

preliminary injunction.

     In arguing that the district court erred, Johnson alleges

acts by the defendants which Johnson failed to raise in the

district court.   Those allegations are not properly before us and


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-40857
                                 -2-

thus are not considered.   See Williams v. Cigna Fin. Advisors,

Inc., 56 F.3d 656, 661 (5th Cir. 1995).

     We have carefully reviewed the appellate record and

Johnson’s arguments.   Johnson has not remotely satisfied any of

the prerequisites for a preliminary injunction.   See Sunbeam

Rods., Inc. v. West Bend Co., 123 F.3d 246, 250 (5th Cir. 1997).

The district court did not abuse its discretion in denying the

preliminary injunction.    See id. at 261.

      IT IS ORDERED that Johnson’s motion seeking injunctive

relief from this court is DENIED.

     AFFIRMED.   MOTION DENIED.